Citation Nr: 0731331	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1986 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran testified at a Travel 
Board hearing in August 2007.  

During the hearing, the veteran identified additional 
pertinent VA treatment records from 2006 to 2007 that had not 
been associated with the claims folder.  The undersigned then 
secured these records after the hearing concluded.  This 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, as a waiver of RO 
consideration was obtained from the veteran, the Board 
accepts these records for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2007).


FINDING OF FACT

The veteran's service-connected PTSD does demonstrate 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411, PTSD.  38 C.F.R. 
§ 4.130.  The issue on appeal arises from a claim for an 
increased rating received in June 2004.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran indicated at the August 2007 hearing that he 
would be fully satisfied with a 50 percent rating. 

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 32.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

The Board has reviewed VA psychiatric treatment records dated 
2003 to 2007, VA mental health examinations dated August 2004 
and August 2006, the veteran's hearing testimony, and several 
personal and lay statements submitted by the veteran.  
Overall, these records demonstrate occupational and social 
impairment with reduced reliability and productivity, 
indicative of a higher rating.  The veteran is able to 
maintain employment as a U.S. postal carrier, but due to his 
PTSD reports missing days from work due to panic attacks and 
other PTSD symptoms.  Socially, he also consistently 
describes a distant relationship from his spouse and son.  He 
reported to the August 2006 examiner he is no longer being 
able to manage his son's baseball team partly due to his 
PTSD.

VA treatment records and examinations also reveal the 
following signs and symptoms indicative of a higher rating: 
panic attacks 1-2 times a week, anxiety and depression, 
fatigue, slow and reticent speech, flattened effect (see 
August 2004 and August 2006 VA examinations), limited 
judgment and insight, poor concentration, and mild memory 
loss.  There is also reliable evidence of chronic sleep 
impairment and nightmares.  VA treatment records also reveal 
that the veteran has had occasional therapy and is on several 
psychiatric medications.  

Significantly, GAF scores throughout the appeal ranged from 
50-60, mostly indicative of moderate impairment.  See VA 
psych notes dated May 2003 and April 2004 (GAF scores of 55); 
VA psych notes dated October 2004, May 2005, April 2006, 
September 2006, April 2007 (GAF scores of 50); VA examination 
dated August 2004 (GAF score of 60); and VA examination dated 
August 2006 (GAF score of 54).  Overall, the Board finds that 
the GAF scores are reflective of a higher 50% evaluation 
throughout the appeal period.     

Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 50 percent rating he 
is currently assigned, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  The 
Board finds that the post-service medical record, as a whole, 
provides evidence in support of a higher 50 percent rating, 
but no greater.

Resolving any doubt in the veteran's favor, the Board finds 
that the preponderance of the evidence supports a disability 
rating of 50 percent for PTSD.  38 C.F.R. § 4.3.  
  
The Board considers the assignment of a 50 percent rating to 
be a full grant of benefits sought on this issue.  A veteran 
is presumed to be seeking the highest possible rating, unless 
he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In this vein, as noted above, the veteran 
indicated at the August 2007 hearing that he would be fully 
satisfied with a 50 percent rating.  Thus, no further 
analysis is necessary.  Even so, the evidence of record does 
not reflect a rating beyond 50 percent.  His current 
psychiatric symptoms and level of occupational and social 
impairment are more than adequately reflected in the 50 
percent rating assigned.  38 C.F.R. § 4.1.     

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the increased rating issue on appeal is not required, 
and deciding the appeal at this time is not prejudicial to 
the veteran.  Although the record reflects that the RO has 
not provided notice with respect to the initial disability 
rating and effective-date elements of the PTSD claim by way 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO will 
provide the veteran appropriate notice when it implements the 
Board's decision in this case.  In this way, no harm will 
come to the veteran.

ORDER

A disability rating of 50 percent for PTSD is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


